

116 HR 3954 IH: To amend title 35, United States Code, to include the exclusive economic zone as part of the United States for patent infringement, and for other purposes.
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3954IN THE HOUSE OF REPRESENTATIVESJuly 24, 2019Mr. Sensenbrenner (for himself and Mr. Correa) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 35, United States Code, to include the exclusive economic zone as part of the United
			 States for patent infringement, and for other purposes.
	
		1.Patent infringement in exclusive economic zone of the United States
 (a)AmendmentChapter 10 of title 35, United States Code, is amended by adding at the end the following new section:
				
 106.Inventions in the exclusive economic zoneAny act occurring on or below the waters of the exclusive economic zone of the United States established by Presidential Proclamation 5030 of March 10, 1983 (16 U.S.C. 1453 note), including activity on the seabed of such zone, that is related to the economic exploitation of, or exploration for, natural resources or marine scientific research shall be considered an act occurring within the United States for the purposes of section 271..
 (b)Technical and conforming amendmentThe table of sections for chapter 10 of title 35, United States Code, is amended by adding at the end the following new item:
				
					
						106. Inventions in the exclusive economic zone..
			